SALTER, J.
Alejandro Solorzano appeals a final order of the Florida Unemployment Appeals Commission affirming a referee’s decision to deny Solorzano’s claim for benefits against his former employer. Though living in Miami, Solorzano worked as a teacher for a private school in Winter Springs, Florida for almost seven months in 2006. The referee determined that Solorzano’s resignation from the Winter Springs school was voluntary, as evidenced by a letter signed by Solorzano on July 26, 2006. The referee also found that Solorza-no had resigned his position with the employer in order to take a job closer to his home in Miami.
Because these findings are based on competent substantial evidence, the referee’s decision must be affirmed. Bogardus v. Justice Admin. Comm’n, 943 So.2d 256 (Fla. 3d DCA2006).
Affirmed.